Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 1 of 11 PageID: 2823




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



  JAMES FARAH,
                                                Civ. No. 15-2602 (KM) (MAH)
                 Plaintiff,
                                                          OPINION
  v.

  LASALLE BANK NATIONAL
  ASSOCIATION AS TRUSTEE FOR THE
  WAMU MORTGAGE PASS-THROUGH
  CERTIFICATES SERIES 2006-AR7
  TRUST; JPMORGAN CHASE BANK,
  N.A. AS A SERVICER; MORTGAGE
  ELECTRONIC REGISTRATION
  SYSTEM, AND JOHN DOES 1-10,
  INCLUSIVE,


               Defendants.



 KEVIN MCNULTY, U.S.D.J.:
       Before the Court is pro se Plaintiff James Farah’s motion (DE 195) for
 reconsideration of this Court’s May 18, 2020 Opinion and Order (DE 193; DE
 194) granting summary judgment in favor of JPMorgan Chase Bank, N.A.,
 (“Chase”), LaSalle Bank National Association as Trustee for the WAMU
 Mortgage Pass-Through Certificates Series 2006-AR7 Trust (“WAMU Trust”),
 and Mortgage Electronic Registration System, (“defendants”) against Mr. Farah.
 Mr. Farah brought various allegations of fraud in connection with a mortgage
 he purchased from Washington Mutual Bank, FA (“WaMu”), and I granted
 summary judgment on grounds of claim preclusion, the entire controversy
 doctrine, issue preclusion, and on several other bases. Mr. Farah now
 challenges that decision, again raising arguments that have already been laid
 to rest by prior related state court proceedings. For the reasons provided
 herein, I will deny Mr. Farah’s motion.

                                      1
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 2 of 11 PageID: 2824




    I.       Summary
         I write primarily for the parties and assume familiarity with the facts and
 procedural history. I relay only the most salient facts for determination of this
 motion.
         Mr. Farah took out a loan secured by a recorded mortgage with WaMu in
 2006, and then discharged and refinanced that loan in 2008. (DE 193 at 2.)
 WaMu subsequently collapsed due to losses resulting from the subprime
 mortgage crisis of 2008, and its assets were taken over by the FDIC, which
 then in turn assigned the assets to JPMorgan Chase Bank (“Chase”). (Id.)
 Farah defaulted on the mortgage in 2010. He then occupied the property for a
 time, and at other times rented it out for $5300 a month. (Id.)
         Chase sought to foreclose on the property. On May 23, 2018, 1 it filed a
 foreclosure action in the Superior Court of New Jersey, Morris County. (Id. at
 4.) The Hon. Maritza Berdote-Byrne, P.J. Ch., entered an order on July 15,
 2019, granting Chase’s motion for summary judgment, struck Farah’s answer,
 and referred the case to the Office of Foreclosure to proceed as an uncontested
 matter. (Id.; see also DE 168-12 (“State Court Op.”).) Judge Berdote-Byrne
 denied Mr. Farah’s motion to reconsider on January 28, 2020, (see DE 190-2
 (“State Court Reconsideration Op.”)), and entered final judgment in favor of
 Chase on February 19, 2020, (DE 188-1.)
         Separately, on April 10, 2015, Mr. Farah filed this action. (DE 1.) He
 essentially alleged that (1) WaMu engaged in wrongdoing in originating the
 2006 and 2008 loans; (2) there were technical errors with the Purchase and
 Assumption Agreement between Chase and FDIC that transferred Mr. Farah’s
 WaMu mortgage to Chase; (3) the defendants engaged in fraudulent
 assignments of the 2006 loan; and (4) the defendants fraudulently securitized



         Chase sought to foreclose initially in February of 2014, but that claim was
         1

 administratively terminated without prejudice in New Jersey state court for want of
 prosecution. (DE 193 at 3–4.) Chase reinstated that suit in 2016, but voluntarily
 discontinued it in February of 2018. (Id. at 4.) It then finally brought the last
 foreclosure action in May of 2018.

                                         2
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 3 of 11 PageID: 2825




 the 2006 loan. (DE 193 at 15.) After the parties completed fact discovery,
 defendants filed a motion for summary judgment, which I granted. I concluded
 that Judge Berdote-Byrne’s July 15, 2019 opinion gave rise to claim preclusion
 of the issues in this action and that the entire controversy doctrine required
 Mr. Farah to have brought his claims in the state court proceeding. (DE 193 at
 16–20.) I also found in the alternative that collateral estoppel (issue preclusion)
 effectively barred Mr. Farah’s claims. (DE 193 at 24–29) Finally, and also in the
 alternative, I ruled that Mr. Farah’s claims failed variously because they were
 barred by: the administrative exhaustion requirements of FIRREA, the statute
 of limitations, a lack of any discernible injury to Mr. Farah, lack of technical
 errors in the Purchase and Assumption Agreement, lack of proof of fraud, and
 lack of standing to challenge the use of the mortgage in a securitization. (Id. at
 32–36.)
    II.      Discussion
             a. Legal standard
          In the District of New Jersey, motions for reconsideration are governed by
 Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
 granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
 513, 516 (D.N.J. 1996). Generally, reconsideration is granted in three
 scenarios: (1) when there has been an intervening change in the law; (2) when
 new evidence has become available; or (3) when necessary to correct a clear
 error of law or to prevent manifest injustice. See North River Ins. Co. v. CIGNA
 Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Max's Seafood Café ex rel.
 Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation
 omitted); see also Crisdon v. N.J. Dep't of Educ., 464 F. App'x 47, 49 (3d Cir.
 2012) (“The purpose of a motion for reconsideration ... is to correct manifest
 errors of law or fact or to present newly discovered evidence.”) (internal citation
 omitted); Carmichael v. Everson, 2004 WL 1587894, at *1 (D.N.J. May 21,
 2004). “The Court will grant a motion for reconsideration only where its prior
 decision has overlooked a factual or legal issue that may alter the disposition of


                                        3
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 4 of 11 PageID: 2826




 the matter.” Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478
 (D.N.J. 2014).

            b. Analysis
       In his motion for reconsideration, Mr. Farah claims that he has
 discovered new evidence and that I committed a clear error of law which
 resulted in manifest injustice. He asserts three arguments: (1) his right to due
 process was violated because he was not allowed to depose representatives of
 LaSalle Bank National Association (“LaSalle”); (2) the defendants falsely
 represented that Judge Berdote-Byrne’s final judgment was a final order; and
 (3) he has discovered new evidence in the form of a Truth in Lending Certificate
 for one of his loans.
       i.     Mr. Farah’s Inability to Depose Representatives of LaSalle
       Mr. Farah alleges a conspiracy among the defendants and their attorneys
 to prevent him from conducting discovery against LaSalle. These allegations are
 entirely unsupported and provide no reason for me to reconsider my previous
 ruling.
       Notably, Mr. Farah’s inability to engage in discovery against LaSalle was
 not due to a conspiracy amongst the defendants, but rather to the manner in
 which Mr. Farah pled his case. Mr. Farah brought his suit against LaSalle “as
 trustee for the WAMU Mortgage Pass-Through Certificates Series 2006-AR7
 Trust [(the “WAMU Trust”)]” (see DE 1 (Complaint); DE 39 (Amended
 Complaint)). He did not sue LaSalle in its individual capacity. See Fox
 Rothschild, L.L.P. v. Alanwood Trust, 2009 WL 614457 at *8 (App. Div. Mar. 12,
 2009) (suit against individual and against individual as trustee are separate
 claims and do not give notice of one another); Soveral v. Franklin Trust, 1991
 WL 160339 at *3 (D.N.J. Aug. 12, 1991) (same); N.J. Stat. Ann. 3B:14-33; Fed.
 R. Civ. P. 17(b). As Judge Hammer explained in his order denying Mr. Farah’s
 motion for default against LaSalle, because LaSalle was never pled as a
 defendant in its individual capacity, it was never subject to discovery. (DE 178.)
 The WAMU Trust, which was in fact pled as a defendant, however, fully


                                      4
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 5 of 11 PageID: 2827




 participated in the case and complied with all applicable discovery orders. (DE
 177 (“the trust has been represented throughout this matter, and has fully and
 exhaustively responded to Plaintiff’s discovery demands and appeared for a
 deposition through Chase, the current servicer on behalf of the Trust.”).) 2
       My decision will not be reversed because Mr. Farah did not obtain
 discovery to which he was not entitled. Even assuming arguendo that Mr.
 Farah would have been entitled to discovery against LaSalle in its individual
 capacity, there is no showing sufficient to require that I reverse my prior
 decision. Mr. Farah was well aware that he could not pursue this discovery
 even before Judge Hammer entered his order on October 17, 2019 (DE 178), to
 say nothing of my own order on May 18, 2020. It is therefore not “new
 evidence” that arose or was discovered after I entered that order. I therefore
 reject this first asserted basis for reconsideration. 3
       ii.    Finality of Judge Berdote-Byrne’s Order and Claim Preclusion
       One of the alternative bases of my prior opinion was claim preclusion,
 based on an order of Judge Berdote-Byre that purported to be final (though not
 subject to appeal). Mr. Farah asserts that Judge Berdote-Byrne’s order was not
 in fact final because he filed numerous post-judgment motions after the court’s
 entry of final judgment, including a motion to reconsider, a motion to vacate, a
 motion to dismiss for lack of subject matter jurisdiction, and a motion to vacate
 a writ of execution. This argument does arise from matters post-dating my
 prior order, including the dismissal of a state court appeal on grounds of lack
 of finality, because those post-judgment motions were pending.




       2       I do not suggest, by the way, that suing LaSalle as trustee constituted
 any sort of legal or strategic error. Indeed, there is a certain logic to it, given the
 nature of the claims.
       3  Mr. Farah also calls for an investigation of the defendants’ attorneys for,
 according to him, engaging in “fictitious representation of LaSalle.” (MTR at 7.) He
 seems to mean that the attorneys committed misconduct in representing LaSalle as
 trustee, rather than in its individual capacity. For the reasons expressed above, there
 is no indication of wrongdoing, because Mr. Farah himself sued LaSalle as trustee.

                                          5
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 6 of 11 PageID: 2828




       My prior opinion relied in part on claim preclusion, which bars parties
 from “relitigating issues that were or could have been raised” in a prior suit.
 Watkins v. Resorts Int’l Hotel and Casino, Inc., 591 A.2d 592, 599 (N.J. 1991). 4
 That doctrine, however, requires that the previous dispute between the parties
 have been resolved by a final judgment on the merits. Id. My opinion also relied
 on the entire controversy doctrine, which is “New Jersey’s specific, and
 idiosyncratic, application of traditional res judicata principles” and which
 requires that parties “present in [one] proceeding all of their claims and
 defenses that are related to the underlying controversy,” thus requiring them to
 bring “all affirmative claims that they might have against another party,
 including counterclaims and cross-claims.” Rycoline Prods.v. C & W Unlimited,
 109 F.3d 883, 885–86 (3d Cir. 1997). Under that doctrine, “[n]on-joinder of
 claims . . . required to be joined by the entire controversy doctrine shall result
 in the preclusion of the omitted claims.” Id. at 885. Like claim preclusion, the
 entire controversy doctrine applies only when the “first action has been
 concluded,” or has gone to final judgment. Id. at 889; see also Youssef v. Dep’t
 of Health & Senior Servs., 423 Fed. Appx. 221, 223 (3d Cir. 2011) (entire
 controversy doctrine applies only when previous litigation has gone to final
 judgment); Shimko v. Marter, 2015 N.J. Super. Unpub. LEXIS 2719 at *7–8
 (App. Div. Nov. 25, 2015) (“The doctrine generally only applies to cases that
 have been litigated to conclusion, either to final judgment or settlement; it does
 not require dismissal when multiple actions are pending simultaneously.”);
 Kaselaan & D’Angelo Assocs. v. Soffian, 290 N.J. Super. 293, 301 (App. Div.
 1996).
       Mr. Farah initially claimed that new evidence supported his claim that
 Judge Berdote-Byrne’s decision became un-final as a result of his filing of post-
 judgment motions, citing the following:



       4 The preclusive effect of a state court judgment in a subsequent federal action
 is governed by the law of the state that adjudicated the prior action. Greenleaf v.
 Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999). Here, that law is New Jersey law.

                                         6
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 7 of 11 PageID: 2829




       (1) A letter dated May 29, 2020 issued by a clerk of the New Jersey
       Appellate Division which requested that the parties clarify whether
       Judge Berdote-Byrne’s order was final in light of the remaining
       proceedings before the trial court; and

       (2) An order from the Appellate Division dated July 23, 2020,
       which states that Mr. Farah’s “appeal is dismissed as interlocutory
       without prejudice to the filing of a new appeal by either party once
       the trial court proceedings are completed and thereby final.”

 (DE 196-4; DE 199 at 10.) Both of these documents post-date my May 20,
 2020 decision.
       On September 24, 2020, the Appellate Division filed a response to Mr.
 Farah’s request for clarification. The Appellate Division “concluded that the
 subject Trial Court Order is not a final order,” but on the other hand stated
 that “the judgment of foreclosure is unaffected.” It went on to state that
 “defendants may pursue an appeal once the trial court disposes of their post-
 judgment motions.” (DE 198; DE 198-1.)
       Some courts have concluded that the fact that a judgment cannot be
 appealed means that it is not “final” for the purpose of claim preclusion. In re
 Brown, 951 F.2d 564, 569 (3d Cir. 1991) (“claim preclusion . . . require[s] the
 entry of a judgment, final in the sense of being appealable.”) (emphasis added).
 This rule has the benefit of simplicity; finality for purposes of appeal and claim
 preclusion are thus subject to the same rule. The Appellate Division’s July 23
 and September 24, 2020 letters, at a minimum, clarify that under New Jersey
 state law it would not regard the judgment as final until Mr. Farah’s then-
 pending post-judgment motions before Judge Berdote-Byrne had been decided.
       In response to Mr. Farah’s reconsideration motion, I requested that the
 parties update me as to the status of those post-judgment motions. It appears
 that they have now been decided. Judge Berdote-Byrne rejected Mr. Farah’s
 motions as “subsequent and repetitive,” concluding they were “meritless.” (DE
 201 Exh. A.) She explained that Mr. Farah had been afforded an opportunity to
 “in good faith . . . produce additional facts not already provided in [his] motion
 for reconsideration” but that he had abused that opportunity by submitting

                                       7
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 8 of 11 PageID: 2830




 meritless motions rehashing the same arguments that Mr. Farah had made
 previously. Id. The Judge, evidently tired of Mr. Farah’s efforts to repeatedly
 forestall the conclusion of litigation with repetitive filings seeking to reopen
 matters already decided, awarded fees and costs against him in favor of Chase.
 The judge declared that “[a]t some point, litigation must end.” Id.
       Judge Berdote-Byrne could not have been clearer. Whether rightly or
 wrongly (and Mr. Farah is, of course, free to pursue an appeal in the state
 system), she has declared that her decision is final and that no further
 challenges will be entertained. In disposing of Mr. Farah’s post-judgment
 motions, she has eliminated any possible reason to doubt the finality of her
 judgment.
       Mr. Farah now asserts that he has filed a “Motion for Clarification” before
 Judge Berdote-Byrne which “seeks explanatory information to answer a
 number of errors of facts, and clarification of legal reasoning in the reference
 orders based on errors of facts.” (DE 202.) I set aside the issue of whether such
 daisy-chaining of motions to reconsider denial of reconsideration is authorized
 under the New Jersey Court Rules. I see no reason why a motion simply asking
 that the trial judge further explain her very final decision robs it of finality.
 Thus, I conclude that the final judgment, which is now appealable, is final for
 the purposes of res judicata and the entire controversy doctrine.
       The state court judgment on which I based my prior claim preclusion
 ruling stands entirely intact. There is therefore no basis for reconsideration
 based on new evidence or matters overlooked in that prior decision.
       iii.   Finality of Judge Berdote-Byrne’s Order and Issue Preclusion
       In the alternative, we may set aside the doctrines of claim preclusion and
 the entire controversy rule. My alternative ruling, based on issue preclusion, is
 unaffected. Issue preclusion, or collateral estoppel, does not operate at the level
 of decided claims; rather, it works to bar re-litigation of individual issues which
 have been fully litigated and actually determined in a prior action. Tarus v. Pine
 Hill, 189 N.J. 497, 520 (2007). Unlike claim preclusion, issue preclusion does
 not require a prior final judgment. “Unlike claim preclusion, the effectiveness of
                                        8
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 9 of 11 PageID: 2831




 issue preclusion, sometimes called collateral estoppel, does not require the
 entry of a judgment, final in the sense of being appealable.” Brown, 951 F.2d at
 569. Indeed, “collateral estoppel applies whenever an action is ‘sufficiently firm
 to be accorded conclusive effect.’” Hills Dev. Co. v. Township of Bernards, 510
 A.2d 621, 652 (N.J. 1986). Simply put, the question for issue preclusion is
 whether “a party has had his day in court on an issue.” State v. K.P.S., 112
 A.3d 579, 585 (N.J. 2015).
       Judge Berdote-Byrne, to say the least, has been “sufficiently firm” in her
 rulings. She has entered summary judgment against Mr. Farah. She has
 reaffirmed that ruling in response to Mr. Farah’s post-judgment motions, and
 awarded costs based on his repetitive reassertion of rejected grounds. Even at
 the time of my prior decision, as I noted, Mr. Farah had enjoyed a “full and fair
 opportunity to litigate his claims of fraud, taking full advantage of the plenary
 procedures of the state court.” (DE 193 at 28.) Judge Berdote-Byrne’s orders,
 even at the time, were sufficiently firm to have issue-preclusive effect. And, as
 set forth thoroughly in my previous opinion, all of Mr. Farah’s claims in this
 action are just as much defeated by issue preclusion as they were by claim
 preclusion and the entire controversy doctrine. (DE 193 at 29 (“The facts as
 found by the state judge doom [Mr.] Farah’s claims against [defendants],
 because in each case the essential harm consists of acts that allegedly placed
 Chase in a position to enforce a mortgage it did not own–which Judge Berdote-
 Byrne found was not the case.”)
       Judge Berdote-Byrne’s orders, sufficiently firm at the time of my prior
 order, have now again been reaffirmed. There is no basis for reconsideration of
 my prior opinion that issue preclusion bars this action.
       iv.    Truth in Lending Forms

       Mr. Farah argues that his discovery of new evidence in the form of
 certain Truth in Lending forms 5 requires that I revisit and reverse my prior


       5 According to Mr. Farah, the Truth in Lending Forms were in the possession of

 the Chicago Title Company since 2008 but were only recently discovered. (Reply at 11.)

                                        9
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 10 of 11 PageID: 2832




  opinion. He argues, in essence, that this discovery revives arguments he has
  pursued throughout this litigation: (1) that the absence of Truth in Lending
  documents for the second note suggested the note was forged; (2) that Chase’s
  foreclosure complaint did not attach a copy of the note; (3) that the note lacked
  an adequate certification; (4) that Chase has lost its right to collect on the
  original note; (5) his discovery of these new documents confirms that the
  Purchase and Assumption Agreement relied upon by Chase to gain ownership
  of the note is no more than an “agreement to agree”; and (6) Chase was
  required to include a receiver’s deed or receiver’s bill of sale in its complaint
  and to provide evidence of a note transfer with an endorsement by the FDIC as
  receiver. (Reply at 9, 14; MTR at 9.) As the foregoing description of these
  arguments reveals, they largely have nothing to do with the Truth in Lending
  forms.
        As for the Forms themselves, they do not suggest that I should reverse
  my prior decision. Mr. Farah has not given much in the way of explanation as
  to how the newly discovered forms require reconsideration. He does assert that
  the existence of the forms for only one note (and their absence as to the other)
  indicates that the defendants have been using a fraudulent note to foreclose on
  his property. However, as noted in my previous opinion, Judge Berdote-Byrne
  concluded that it was not material whether one of the notes was illegitimate.
  She noted that both the purportedly illegitimate note and the note that Mr.
  Farah asserts is legitimate contain precisely the same terms, and that no
  defendant ever sought to recover on both notes. (State Court Op. at 9–10.)
  Thus, Mr. Farah never faced competing liabilities, or liabilities which were
  greater than he would have owed otherwise, as a result of the multiple notes,
  and as such has faced no injury or damages. (Id.) Judge Berdote-Byrne
  similarly considered and rejected the fraud allegations raised by Mr. Farah in
  his motion. (See DE 193 at 25.) Whether those conclusions are right or wrong, I
  give them preclusive effect.
        Mr. Farah also claims that if the mortgage note is fraudulent, then
  defendants lacked standing to enforce the note against him. (Reply at 9–10.)
                                         10
Case 2:15-cv-02602-KM-MAH Document 203 Filed 02/03/21 Page 11 of 11 PageID: 2833




  However, as Judge Berdote-Byrne concluded, defendants recorded the
  assignment of the mortgage, which is an alternative basis for standing under
  New Jersey law. (State Court Reconsideration Op. at 5 (citing N.J.S.A. 46:18-13
  (holder of mortgage is “record holder of the mortgage as established by the
  latest record of assignment”) and Deutsche Bank Trust Co. Ams. v. Angeles, 428
  N.J. Super. 315, 318 (App. Div. 2012) (“either possession of the note or an
  assignment of the mortgage that predated the original complaint conferred
  standing”)); see also (State Court Op. at 8 (Chase “may also claim standing as
  the last recorded assignee of the mortgage”)). In short, the issue has been
  decided.
        Mr. Farah renews his oft-repeated assertions regarding the Purchase and
  Assumption Agreement, Chase’s failure to attach a receiver’s deed or receiver’s
  bill of sale to its complaint, Chase’s failure to attach a copy of the note to its
  foreclosure complaint, the lack of an adequate certification for the note, and
  Chase’s failure to provide evidence of a note transfer which included an
  endorsement by the FDIC as receiver, and so on. (Reply at 9, 14; MTR at 9)
  These arguments are not based on new evidence and thus are not properly
  raised in a motion to reconsider. North River Ins. Co., 52 F.3d at 1218.
  Additionally, they have already been addressed and determined by Judge
  Berdote-Byrne, who concluded they are meritless, and they are thus subject to
  issue preclusion. (State Court Op. at 8–12)

     III.    Conclusion
        For the reasons set forth above, I will deny Mr. Farah’s motion (DE 195)
  for reconsideration.
        An appropriate order follows.
  Dated: February 3, 2021



                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge

                                         11
